IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-21071
                           Summary Calendar



RAPHAEL FOLEY,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, D. CHERRY, Warden; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-160
                      --------------------
                          June 11, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raphael Foley, Texas state prisoner #656542, challenges the

district court’s 28 U.S.C. § 1915 dismissal as frivolous of his

pro se, in forma pauperis 42 U.S.C. § 1983 civil rights action.

Foley contends that the district court abused its discretion when

it determined that Foley’s claims were barred by Heck v.

Humphrey, 512 U.S. 477 (1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21071
                                -2-

     As to Foley’s arguments that call into question the issues

determined by his disciplinary proceedings, the district court

did not abuse its discretion in ordering dismissal pursuant to

Heck.   See Edwards v. Balisok, 520 U.S. 641, 646-648 (1997);

Stephenson v. Reno, 28 F.3d 26, 27-28 (5th Cir. 1994).   However,

the district court abused its discretion in dismissing Foley’s

retaliation claims under Heck.   See Woods v. Smith, 60 F.3d 1161,

1164-66 (5th Cir. 1995).   Accordingly, we remand for further

proceedings in connection with Foley’s claims that disciplinary

action and other actions were taken against him by prison

officials in retaliation for his participation in the grievance

process.

     AFFIRMED IN PART, VACATED IN PART, AND REMANDED.